MEMORANDUM **
William Henry Price appeals pro se from the district court’s dismissal without prejudice of his civil rights action for failure to file an amended complaint pursuant to the district court’s order. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion a dismissal for failure to comply with an order requiring the timely submission of an amended complaint. See Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992). We affirm.
Price filed his action against Food-4Less supermarket on September 12, 2005, alleging that he was discriminated against and falsely imprisoned after being accused of shoplifting. On September 23, 2005, Price filed an “amended complaint” and a “complaint for a temporary restraining order.” On February 22, 2006, Price filed an “amended pleading.” On February 28, 2007, a Magistrate Judge dismissed the pleadings and gave Price leave to file a second amended complaint with directions that he present all his claims in one pleading. The Magistrate Judge also advised Price that the complaint should allege in specific terms how each named defendant was involved in the alleged violations. Additionally, the Magistrate Judge warned Price that the action would be dismissed if he failed to file an amended complaint.
Rather than filing an amended complaint, Price filed objections to the Magistrate Judge’s order stating, among other things, that the order was clearly erroneous because Food-4-Less interfered with Price’s rights and discriminated against him under 42 U.S.C. § 2000a et seq., on the basis of his “race and color.” The district court construed Price’s objections as a request for reconsideration of the Magistrate Judge’s February 28, 2007 order directing Price to file an amended complaint. Finding that the Magistrate Judge’s order was not clearly erroneous, the district court affirmed and two months later dismissed the action for failure to file an amended complaint. We conclude that given the circumstances, the district court did not abuse its discretion by dismissing Price’s action for failing to submit a second amended complaint. Id. at 1260-61.1
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. We deny Price's motion to consolidate this action with his other action pending in district court. We grant Price’s motion to file a substitute opening brief and deny all other pending requests.